Appellants brought an action against respondent for an accounting, and respondent sued appellants to recover commissions and expenses in connection with the sales of boats. The actions were consolidated. The Special Term decided certain issues in favor of respondent and referred certain other issues to an official referee, who found, as to the action for an accounting, that the complaint should be dismissed on the merits, and, as to the second action, that respondent was entitled to recover from appellants $1,186.08 plus interest and costs, and an additional allowance of five per cent. The report of the official referee was confirmed, and the court directed the entry of a judgment dismissing the complaint on the merits in the action for an accounting, and for $2,767.90 in favor of respondent in the action for commissions and expenses. The appeal is from the judgment and order. Judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.